

116 HR 1947 IH: Ensuring a Long-Term Housing Recovery Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1947IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency rental assistance under the Housing Choice Voucher Program of the Department of Housing and Urban Development, and for other purposes.1.Short titleThis Act may be cited as the Ensuring a Long-Term Housing Recovery Act of 2021.2.Congressional findingsThe Congress finds that—(1)the economic impact of the novel coronavirus disease (COVID-19) pandemic on housing renters is substantial and has contributed to a growing rental income shortfall throughout the economy during the pandemic;(2)while other economic stimulus efforts have been very important, there is a gap in rental payments;(3)rigorous research shows that tenant-based housing vouchers, which help families afford decent stable housing in the private market, are the single most effective policy for reducing homelessness, housing instability, and overcrowding among extremely low-income persons; and(4)the Federal response must include, in the near term, an increase in the amount of provided under direct rental assistance programs, which are varied and can interact with the public through a variety of different methods.3.Housing Choice voucher program(a)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary of Housing and Urban Development (in this section referred to as the Secretary) $25,000,000,000 to remain available until expended (subject to subsection (d)), for an additional amount for fiscal year 2021 to be used for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 for use by individuals and families, including administrative and other expenses. Amounts authorized pursuant to this subsection are in addition to any other amounts authorized or made available for such purposes.(2)Administrative and other expensesAdministrative and other expenses of public housing agencies in administering the vouchers funded this subsection shall—(A)be funded under the same terms for administrative and other expenses to public housing agencies under paragraph (3) of this heading Public and Indian Housing—Tenant-Based Rental Assistance  in title II of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2978), except that those expenses shall not be subject to any pro rata reduction under such paragraph; and(B)include costs related to retention and support of participating owners.(b)Allocation(1)FormulaThe Secretary shall allocate 75 percent of any amounts made available pursuant to subsection (a) to public housing agencies not later than 60 days after the date of the enactment of this Act, according to a formula that—(A)is based on an agency’s authorized level of units under contract for calendar year 2020; and(B)provides amounts for individuals and families residing in rural areas in each State in proportion to the population of income-eligible individuals and families residing in such areas in such State.(2)CompetitionThe Secretary shall allocate 25 percent of any amounts made available pursuant to subsection (a) to public housing agencies under a competition based on need for such amounts and such other criteria as the Secretary shall establish.(3)Reallocation of unused assistanceIf a public housing authority elects not to administer or does not utilize at least 95 percent of its authorized vouchers within a reasonable period of time, the Secretary shall reallocate any unissued vouchers and associated funds to other public housing agencies according to the criteria under paragraph (1).(4)Prohibition on reissuanceA public housing agency shall not reissue any vouchers made available pursuant to subsection (a) for incremental rental voucher assistance when assistance for the family initially assisted is terminated.(c)Eligible incomeNotwithstanding any other provision of law, the Secretary shall provide that assistance with amounts made available pursuant to subsection (a) be used to assist households having an income not exceeding 80 percent of the area median income if the Secretary determines it necessary to temporarily provide rental housing assistance to meet moderate income housing needs.(d)Use for rent and utilities(1)In generalRental assistance made available pursuant to this section may be used for providing short- or medium-term assistance with rent and rent-related costs including—(A)tenant-paid utility costs (including costs of internet access service );(B)utility-arrears (including costs of internet access service);(C)rent-arrears;(D)fees charged for utility arrears;(E)fees charged for rent arrears;(F)security deposits;(G)utility deposits;(H)application fees; and(I)landlord incentive payments, including—(i)payments made to a landlord to participate in a public housing agency’s housing choice voucher program;(ii)payments made to a landlord to maintain the landlord’s participation in a public housing agency’s housing choice voucher program; and(iii) payments made to a landlord for referring another landlord to participate in a public housing agency’s housing choice voucher program.(2)GuidanceThe Secretary shall issue guidance setting forth procedures for public housing agencies to cover or reimburse costs of tenant internet access service.(e)Waivers and alternative requirementsIn providing tenant-based rental assistance with amounts made available pursuant to this section:(1)IncomeAny amounts received from unemployment insurance shall be included as income, except that any amounts received from temporary supplemental unemployment insurance shall be excluded from income.(2)Unobligated balancesThe Secretary shall award any remaining unobligated balances appropriated pursuant to this section only for incremental vouchers under this section to prevent, prepare for, and respond to coronavirus.(3)Authority and conditionsRental assistance made available pursuant to this section shall be used under the same authority and conditions as the additional appropriations for rental assistance for fiscal year 2020 made available under the heading Tenant-Based Rental Assistance in title XII of division B of the CARES Act (Public Law 116–136), except that any amounts provided for administrative expenses and other expenses of public housing agencies for carrying out their section 8 rental assistance programs, including mainstream vouchers, under such heading in the CARES Act (Public Law 116–136) and any amounts made available pursuant to this section shall also be available for housing assistance payments under section 8(o) of the United States Housing Act of 1937.(4)CostsAmounts made available for rental assistance pursuant to this section and under the heading Tenant-Based Rental Assistance in title XII of division B of the CARES Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for, and respond to coronavirus, including administrative fees for public housing agencies, regardless of the date on which such costs were incurred.(5)Waiting ListsTo address the special needs created by the coronavirus pandemic, the Secretary shall authorize public housing agencies to depart from any existing waiting list to fund vouchers for rental assistance made available pursuant to this section and shall waive any other requirements for public housing agencies that the Secretary determines are necessary to simplify implementation of the provision of such rental assistance.4.Waiver authority in connection with assistance under this Act(a)Waiver authorityExcept for requirements related to fair housing, nondiscrimination, labor standards, prohibition on prerequisites, data reporting, and the environment, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of the amounts made available pursuant to section 3 if the Secretary determines that any such waivers or alternative requirements are necessary for the safe and effective administration of such amounts to prevent, prepare for, and respond to coronavirus and such waiver or alternative requirement is consistent with the purposes of this Act.(b)Public noticeThe Secretary shall notify the public through publication of notice in the Federal Register or other appropriate means of any waiver or alternative requirement pursuant to this subsection to ensure the most expeditious allocation of rental assistance amounts made available pursuant to this section and in order for such waiver or alternative requirement to take effect, and such public notice may be provided, at a minimum, online on the Internet at an appropriate website of the Department of Housing and Urban Development or through other electronic media, as determined by the Secretary.5.Extension of existing waivers and waiver authority(a)5-Year extension of waiversSubject to subsection (d) and notwithstanding any other provision of law, any waiver impacting the housing choice voucher program included in Notice PIH 2020–33(HA), REV–2 of the Department of Housing and Urban Development, issued November 30, 2020, shall remain in effect until the expiration of the 5-year period beginning on the date of the enactment of this Act. The Secretary of Housing and Urban Development shall modify any alternative requirements to comply with the waiver extensions.(b)5-Year extension of waiver authoritySubject to subsection (d) and notwithstanding any other provision of law, any authority under this Act, the CARES Act, or any other provision of law, that provides for the Secretary of Housing and Urban Development to waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers, that is in effect as of the date of the enactment of this Act, shall remain in effect until the expiration of the 5-year period beginning on the date of the enactment of this Act.(c)5-Year inapplicability of cash management requirementsThe cash management requirements described in section 3.1.C of part 3 of the Compliance Supplement of the Office of Management and Budget (2 C.F.R. Part 200, Appendix XI) shall not apply to any programs administered by the Secretary of Housing and Urban Development during the 5-year period beginning on the date of the enactment of this Act.(d)ExtensionBefore the expiration of the 5-year period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall analyze any waivers in effect pursuant to subsections (a) and (b) and the inapplicability of the cash management requirements pursuant to subsection (c) to determine the effectiveness of such waivers and inapplicability in improving program efficiencies without reducing program integrity or quality. The Secretary may, based on such determinations, extend any such waivers or inapplicability for such period as the Secretary considers appropriate upon written notice to the Congress of such extension and the reasons for such extension.